—Judgment unanimously affirmed. Memorandum: Defendant failed to sustain his burden of proving that the police actively encouraged or induced him to make the sale when he was not predisposed to do so (see, People v DeGina, 72 NY2d 768). The record supports the court’s finding that the police conduct merely afforded defendant the opportunity to commit the crime (see, People v Calvano, 30 NY2d 199). Additionally, the People sustained their burden of showing that there was no agency relationship (see, People v Roche, 45 NY2d 78, cert denied 439 US 958). Defendant was previously acquainted with the supplier, obtained the drugs on credit, and, according to the testimony of the police officers, expressly credited by the court, made $100 on the transaction (see, People v Simpson, 85 AD2d 306, 310; People v Gonzales, 66 AD2d 828). (Appeal from Judgment of Jefferson County Court, Clary, J.—Criminal Sale Controlled Substance, 1st Degree.) Present—Denman, P. J., Balio, Law-ton, Fallon and Davis, JJ.